Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 12/30/2021, with respect to the 35 U.S.C. § 103 rejections of claim 1-5, 7-13 and 15-24 are rejected under as being unpatentable over Ficco (U.S. 2008/0034276) in view of Wolf (U.S. 2013/0263255), claims 6 and 14 are rejected as being unpatentable over Ficco and Wolf in view of Lee et al (U.S. 2009/0190659) ("Lee") have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of based on arguments.

Allowable Subject Matter
3.	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4. 	Claims 1-5, 8-13, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20080034276 hereinafter Ficco in view of U.S. Publication No. 20130263255 hereinafter Wolf, and further in view of U.S. Publication No. 20070300250 hereinafter Smith

As per claim 1, Ficco discloses: 
An apparatus for forgery prevention of digital information (para 0027 “Media slices" will be used to refer to portions of a piece of media used to facilitate the distributed media-protection systems and method disclosed herein.”), the apparatus comprising: 
a digital information obtaining unit (Fig. 4, element 405) 
configured to obtain digital information in real time (para 0041 “In the example system of FIG. 1, pieces of media may be received from the content provider(s) 110 at any of a variety of data rates such as real-time (e.g., media received at substantially the same rate that it is displayed)” Fig. 4, para 0078 “To optionally encrypt an incoming media stream 405, the example distributed media module 205 of FIG. 4 includes any variety of encrypter 410. Using any of a variety of method(s), algorithm(s) and/or technique(s), the example encrypter 410 of FIG. 4 encrypts the incoming media stream 405.”);
a seed value generator (Fig. 4, element 415)
configured to generate a seed value carrying characteristics of the digital information obtained using the digital information obtaining unit (para 0082 “The 
an information piece generator configured to divide the digital information obtained using the digital information obtaining unit, into continuous information pieces with a sequence (para 0080 “To slice and distribute the media stream 405 (possibly after optional encryption by the encrypter 410), the example distributed media module 205 of FIG. 4 includes a slicer and hopper 415. An example manner of implementing the example slicer and hopper 415 of FIG. 4 is discussed below in connection with FIGS. 8 and 9. In one example, the example slicer and hopper 415 of FIG. 4 segments, slices and/or splits the media stream 405 into one or more media slices 420. The example slicer and hopper 415 can slice the media stream 405 into media slices 420 having any of a variety of sizes as configured by a content service provider 110 and/or as chosen by an implementer and/or provider of the example system of FIG. 1 and/or the example distributed media module 205 of FIG. 4. The number of media slices 420 used to represent any particular piece of media depends upon the length and/or size of the media stream 204 associated with the piece of media and the size of the media slices 420.” Para 0100 “For example, for a piece of media recorded by another media device 102-106 and comprised of media slices to be collected and 
and a hash value generator configured to generate a hash value (Fig. 9, para 0131 “FIG. 9 is a flowchart representative of an example process that may be carried out to compute a hop sequence for distributing media slices. The example process of FIG. 9 returns an eight (8) byte HOP_SEQ variable, where each of the bytes of HOP_SEQ represents a destination for a media slice. The example process of FIG. 9 may, of course, return any number of destinations (e.g., sixteen (16)) using any of a variety of data types (e.g., sixteen (16) 32-bit words).” Para 0133 “HOP_HASH is updated by computing an exclusive OR (i.e., XOR) of each of eight (8) bytes of HOP_HASH with respective ones of the lower bytes of PROG (block 930). HOP_SEQ is computed as an XOR of each of the eight (8) bytes of HOP_HASH with respective bytes of the pseudorandom seed for the piece of media (block 935). Next the value of each of the eight (8) bytes of HOP_SEQ modulo the number of present devices in the media device's device list is computed (block 940).)

Ficco does not disclose: 

wherein a hash value generator includes, as an input value of calculation of a corresponding hash value, a time value corresponding to an original time of forming the corresponding hash value, in addition to a corresponding information piece and a previous hash value

Wolf discloses: 
a hash value generator configured to generate a hash value of a first information piece from the seed value and the first information piece and generate a hash value of a subsequent information piece by using a hash value of a previous information piece and the subsequent information piece as inputs (para 0016 “At a first point in time, a processor hashes a data string divided into a plurality of data string pieces arranged in a designated order using a designated hash function to determine a plurality of authentication checkpoint hashes associated with the data string pieces. More specifically, a first data string piece in the designated order and a default seed are hashed using the designated hash function to obtain a first result hash, which is stored in association with the first data string piece as a first authentication checkpoint hash. For each subsequent data string piece in the designated order: (a) that data string piece, and (b) the result hash obtained from hashing the data string 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of slicing media of Ficco to include a hash value generator configured to generate a hash value of a first information piece from the seed value and the first information piece and generate a hash value of a subsequent information piece by using a hash value of a previous information piece and the subsequent information piece as inputs, as taught by Wolf.
The motivation would have been to hash pieces of divided content in order to enable unauthorized modifications in data strings to be pinpointed (Wolf paragraph 0014).

Ficco in view of Wolf does not disclose: 
wherein a hash value generator includes, as an input value of calculation of a corresponding hash value, a time value corresponding to an original time of forming the corresponding hash value, in addition to a corresponding information piece and a previous hash value

	Smith discloses:
Fig. 3b, para 0089 “At frames 310A-310D, hash values are generated for Text A-D, respectively. Text A-D is text contained within a closed caption stream, and frames 310A-310D represent the time at which hash values are generated for the text.” Para 0090 “Further, because each frame 310A-310D is displayed at a particular time, metadata may be created which contains relative-time data representing a time within the video program or multimedia content stream that the frame is being displayed. Thus, frame 310A is displaying text A at time 1:00 while frame 310B is displaying text B at time 1:05. Parser 312 reads text A-D from each frame 310A-310D in order to generate hash values 314A-314D and metadata associated with those hash values, respectively.” Para 0165 “Again, one type of in-band data is closed-caption data. According to one embodiment, in order to create event identification data, the DVR searches for sufficient closed-caption data preceding location 704 for creating a unique sequence of hash values. Table 710 represents hash value sequence data of video segment 700. The hash value sequence data can indicate the hash value, time of the hash value, and a time offset for each hash value. According to one embodiment, the time offset indicates the difference in time between the generation of the hash value and the previous hash value in the video program.”)

The motivation would have been to create hash value for multimedia content in order to accurately identify multimedia segments.

As per claim 2, Ficco in view of Wolf and Smith discloses:
The apparatus of claim 1, wherein the digital information obtaining unit comprises a black box, a dashboard camera, closed-circuit television (CCTV), a video camera, a microphone, or a microphone or a camera of a smartphone (Ficco para 0031).

As per claim 3, Ficco in view of Wolf and Smith discloses:
The apparatus of claim 1, wherein the digital information is real- time image data or real-time voice data (Ficco para 0023, 0040, and 0041).

As per claim 4, Ficco in view of Wolf and Smith discloses:

Wolf para 0008, The motivation would have been to have the seed be preset size to maintain a specific quantity of data based on the data string)
based on at least one of a title of the digital information (Ficco para 0082 and 0100).

As per claim 5, Ficco in view of Wolf and Smith discloses:
The apparatus of claim 1, wherein a size of the seed value is equal to a size of the hash value (Wolf para 0007, 0008 and 0013, The motivation would have been to have the seed be preset size to maintain a specific quantity of data based on the data string). 

As per claim 8, Ficco in view of Wolf and Smith discloses:
The apparatus of claim 1, further comprising a communicator configured to transmit the seed value and a hash value of a final information piece to an external server (Ficco para 0086 and 0100) and (Wolf para 0011, 0037, 0046, 0048, and 0051, The motivation would have been to properly associate data). 

As per claim 9, Ficco in view of Wolf and Smith discloses:
The apparatus of claim 8, wherein the communicator transmits, to the external server, hash values of information pieces generated using the hash value generator (Ficco para 0086 and 0100) and (Wolf para 0011, 0037, 0046, 0048, and 0051, The motivation would have been to properly associate data).
As per claim 10, the implementation of the apparatus of claim 1 will execute the method of claim 10. The claim is analyzed with respect to claim 1.

As per claim 11, the claim is analyzed with respect to claim 3. 

As per claim 12, the claim is analyzed with respect to claim 4. 

As per claim 13, the claim is analyzed with respect to claim 5. 

As per claim 16, the claim is analyzed with respect to claim 8. 

As per claim 17, the claim is analyzed with respect to claim 9. 

As per claim 18, Ficco in view of Wolf and Smith discloses: 
The method of claim 16, further comprising transmitting, to a second apparatus for forgery prevention, a digital file including the digital information, the seed value, and the hash value of the final information piece (Wolf Fig. 6, para 0044, 0048, 0052, 0055, and 0056, The motivation would have been to properly determine the authenticity of program based on an associated hash). 

As per claim 19, Ficco in view of Wolf and Smith discloses: 
The method of claim 16, wherein the transmitting of the digital file to the second apparatus for forgery prevention is performed according to a Wolf Fig. 6, para 0044, 0048, 0052, 0055, and 0056, The motivation would have been to properly determine the authenticity of program based on an associated hash). 

As per claim 20, the implementation of the apparatus of claims 1 and 8 will execute the terminal of claim 20 include terminal for accessing a server through a network when a digital forgery prevention application is activated, wherein the digital forgery prevention application is installed on the terminal (Ficco Figs. 1 and 4, para 0074, 0084, 0105, and 01355) and (Wolf Fig. 6, para 0044, 0048, 0052, 0055, and 0056, The motivation would have been to properly determine the authenticity of program based on an associated hash). The claim is with respect to claims 1 and 8. 

As per claim 21, the implementation of the apparatus of claims 1 and 8 will execute the certificate managing server of claim 21 include a certificate managing server for providing a digital forgery prevention service through a network and obtain digital information in real time from a user terminal through the network (Ficco Figs. 1 and 4, para 0074, 0084, 0105, and 0135) and (Wolf Fig. 6, para 0044, 0048, 0052, 0055, and 0056, The motivation would have been to properly determine the authenticity of program based on an associated hash). The claim is with respect to claims 1 and 8.

As per claim 22, Ficco in view of Wolf and Smith discloses: 
The certificate managing server of claim 21, wherein the seed value and the hash value of the final information piece are stored in the certificate managing server (Ficco para 0086 and 0100) and (Wolf para 0011, 0037, 0046, 0048, and 0051, The motivation would have been to properly associate data). 

As per claim 23, the implementation of the terminal of claims 20 will execute the terminal of claim 23 include accessing a contract managing server (Ficco, para 0023 pay per view programs are contracts) through a network when a digital forgery prevention application is activated, wherein the digital forgery prevention application is installed on the terminal and the digital information, the seed value, and the hash value of the final information piece are transmitted to a terminal of the other party to the contract (Ficco Figs. 1 and 4, para 0074, 0084, 0105, and 0135) and (Wolf Fig. 6, para 0044, 0048, 0052, 0055, and 0056, The motivation would have been to properly determine the authenticity of program based on an associated hash). The claim is with respect to claims 1 and 8. 

As per claim 24, the implementation of the apparatus of claim 1 will execute the computer program stored in a recording medium (Ficco para 0074) of claim 24. The claim is analyzed with respect to claim 1.

5. 	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ficco in view of Wolf and Smith, and further in view of U.S. Publication No. 20090190659 hereinafter Lee. 

As per claim 6, Ficco in view of Wolf and Smith discloses: 
The apparatus of claim 1, wherein the information piece generator fills an empty place of a final information piece (Ficco para 0084) with a preset value (Ficco para 0080) 

Ficco in view of Wolf and Smith does not disclose: 
when a size of the final information piece is smaller than a preset size Lee discloses: when a size of the final information piece is smaller than a preset size (para 0042 “On the other hand, in a case where the complexity of the macroblock is high, it is suitable to divide macroblocks into smaller form of sub- blocks and encode the sub-blocks.” Also see paragraph 0049) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of slicing media of Ficco in view of Wolf and Smith to include when a size of the final information piece is smaller than a preset size, as taught by Lee. 
The motivation would have been to increase the complexity and encoding of the video content.

As per claim 14, the claim is analyzed with respect to claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491